Order entered December 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00716-CR

                      JOHN PAUL CRUMLEY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-82474-2022

                                     ORDER

      Before the Court is appellant’s December 12, 2022 second motion for

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by January 11, 2023. If appellant fails to file his brief by

January 11, 2023, the Court may abate this case for a hearing in the trial court to

determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                             /s/   DENNISE GARCIA
                                                   JUSTICE